 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe therefore find that the following employees constitute a unit,appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act :All productionand maintenance employees,loading andshippingemployees,automotive (garage)employees,advertising employ-ees, and coolerservice employees at Employer'splant locatedat 2525 Kirk Avenue and 1200WestHamburg Street,Baltimore,Maryland,but excluding all employees in sales department, officeclerical employees,guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS BROWN AND ZAGORIA took no part in the consideration ofthe above Decision and Direction of Election.The Firestone Tire & Rubber CompanyandInternational Broth-erhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America,Local 384, Petitioner.Case No. 4-RC-6512.De-cember 29,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerJoseph C. Kelly.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.TheEmployer, the Petitioner, and the Intervenor each have filed briefswhich have been considered by the National Labor Relations Boardin making its decision in this case.Pursuant to the provisions of Section 3(b) of the Act, the. Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.'United Rubber, Cork, Linoleum and PlasticWorkers ofAmerica, AFL-CIO, and itsLocal No. 336,were permitted to intervene at the hearing onthe basis of their con-tractual and representativeinterest156 NLRB No. 49. THE FIRESTONE TIRE & RUBBER COMPANY4553.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection9(c) (1) andSection2(6) and (7) of the Act.4.The Employer, an Ohio corporation engaged in the manufactureof tires, plastic products, and other items, operates about 26 plantsthroughout the United States.The Intervenor represents the produc-tion and maintenance employees in 10 of these plants.-Followingseparate Board certifications of production and maintenance units ateach of the 10 plants beginning in 1952, the Employer and Intervenorhave executed master agreements, but each plant and the local affiliateof the Intervenor at that plant execute supplemental agreementscovering certain local employment conditions. In each of the 10 plantsthere is a laboratory and development section, including the techniciancategories sought herein, which has not been represented by the Inter-venor or any other labor organization;3 these employees are, in fact,expressly excluded from the contractual unit.The Petitioner seeks to represent a unit of the 112 technicians atthe Pottstown, Pennsylvania, plant.The Intervenor agrees that thisunit is appropriate,4 but the Employer contends that only a unitcoextensive with the existing multiplant unit is appropriate.TheEmployer also contends that the employees in the proposed unit lacksufficient homogeneity to constitute a separate appropriate unit.Forthe reasons set forth below, we find no merit in these contentions ofthe Employer.All the employees at the Pottstown plant are divided into threeproduction divisions designated as tire, chemical, and plastics, whichare located in three separate but adjacent buildings.Each divisionhas a laboratory and development section, part of which is designatedas the technician subdivision, which is subdivided again into depart-ments, the tire division into the statistical quality control, technicalservice, and tire laboratory departments; the chemical division into theprocess control, technical service, pilot plant, research and develop-ment, and process engineering departments; and the plastics divisioninto the development and analytical laboratory departments.2 The 10 plants are located In Akron, Ohio;Decatur, Illinois;Des Moines,Iowa ; FallRiver, Massachusetts;Los Angeles, California;Memphis, Tennessee;New Castle,Indiana ;Noblesville,Indiana; Pottstown,Pennsylvania;and Salinas, California.S The Intervenor,in Case No.4-RC-4836, sought to represent a unit of 17 statisticalquality control employees,one of the categories covered in the unit now sought, as aseparate unit or as part of the existing production and maintenance unit.After ahearing held on January 23, 1962, the proceedings of which were Incorporated into therecord of the instant case, the Regional Director dismissed the petition on the groundthat these employees were but a segment of a larger unit with a separate communityof interest.* The Intervenor asserted at the hearing that, if it Is designated as the representativeof such unit,itwill charter a separate local to represent these employees. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe employees sought herein are technicians and inspectors 5 whowork in the laboratory and development sections. Like the employeesin the production and maintenance unit, they are located in all threebuildings.They are engaged in examining the various products ormaterials to check adherence to quality standards.They work underseparate supervision.They are salaried, and all have the same salaryscale, whereas the production and maintenance employees are paid ona piece-work basis.Moreover, these technicians receive other employ-ment benefits not available to the production and maintenance employ-ees, including a contributory pension plan, and they do not punch thetimeclock.Although there are employees in the same classifications as thosehere involved at the Employer's other plants, there is no interchangeor transfer of employees between the Pottstown and other plants.Management of the Pottstown plant does the hiring and discharg-ing for that plant and determines its personnel policies.Accordingly, in the absence of any bargaining history for thelaboratory and development employees at any of the plants, and inview of the geographical separation of the plants and of the fact thatno labor organization seeks to represent such employees on a broaderbasis, we find that a unit of the laboratory and development employeesconfined to the Pottstown plant is appropriate .6Moreover, on thebasis of the foregoing facts and of the entire record, we find that theemployees in the proposed unit share a mutuality of employmentinterests which differ from those of the production and maintenanceemployees, and that they are a homogeneous group which constitutesa separate appropriate unit.In view of the foregoing, we find that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All technicians, quality control inspectors, technician quality control,senior laboratory technicians, laboratory technicians and juniorlaboratory technicians at the Employer's Pottstown, Pennsylvania,plant, excluding all production and maintenance employees, officeclericals, chemists, professional employees, guards, watchmen, andsupervisors within the meaning of the Act.[Text of Direction of Election omitted from publication.]5 The partiesstipulatedthat noneof these employeesare professional employees withinthemeaningof the Act.None of the parties challengethe technical status of theseemployeesas that termis definedby the Board.e Piggly WigglyCaliforniaCompany,144 NLRB 708, 710;Joseph E. Seagram & Sons,Inc.,101NLRB 101. SeealsoThe Wm. H. Block Company,151 NLRB 318,320, inwhich theBoard reaffirmed its establishedpolicy that "the Act doesnot compel labororganizationsto seekrepresentation in the most comprehensive grouping .. . unlesssuch grouping constitutes theonlyappropriate unit."